EXHIBIT A 10.3.1 CENTRAL VERMONT PUBLIC SERVICE CORPORATION OFFICERS’ SUPPLEMENTAL RETIREMENT AND DEFERRED COMPENSATION PLAN Amended And Restated August 4, 2008 With An Effective Date of January 1, CENTRAL VERMONT PUBLIC SERVICE CORPORATION OFFICERS’ SUPPLEMENTAL RETIREMENT AND DEFERRED COMPENSATION PLAN TABLE OF CONTENTS PREAMBLE 4 ARTICLE I DEFINITIONS 5 ARTICLE II PLAN ELIGIBILITY 7 ARTICLE III AMOUNT OF BENEFIT 7 3.1 Retirement Benefits 7 3.2 [Reserved] 8 3.3 Death Benefits 8 3.4 Benefits Upon a Change in Control 9 ARTICLE IV FORM AND TIMING OF BENEFITS 10 4.1 Normal Retirement Benefits 10 4.2 Discretionary Acceleration of Payments 12 ARTICLE V VESTING 14 ARTICLE VI ADMINISTRATION 14 6.1 Plan Administrator 14 6.2 Claims for Benefits 14 6.3 Delegation of Authority 14 6.4 Employees/Agents 15 6.5 Indemnification 15 6.6 Meetings/Quorum 15 6.7 Compliance with Section 409A 15 (ii) ARTICLE VII FUNDING 16 ARTICLE VIII AMENDMENT AND TERMINATION 16 8.1 Amendment 16 8.2 Termination 16 ARTICLE IX BENEFITS FOR GRANDFATHERED PARTICIPANTS 17 9.1 Retirement Benefits 17 9.2 Death Benefits 18 9.3 Benefits upon a Change in Control 19 9.4 Form and Timing of Grandfathered Retirement Benefits 19 ARTICLE X GENERAL PROVISIONS 20 10.1 Payments to Minors and Incompetents 20 10.2 No Contract 21 10.3 Use of Masculine and Feminine; Singular and Plural 21 10.4 Non-Alienation of Benefits 21 10.5 Income Tax Withholding 21 10.6 Governing Law 21 10.7 Captions 21 10.8 Severability 21 APPENDIX A GRANDFATHERED PARTICIPANTS 23 APPENDIX B PREDECESSOR PLAN BENEFITS 25 EXHIBIT A Retirement Benefit Election Form (iii) PREAMBLE Effective
